UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: November 30, 2016 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-213009 GEANT CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 2600 (Primary Standard Industrial Classification Code Number) 38-3993849 I.R.S. Employer Identification Number Kiranthidiya road 114, Beruwala, Sri Lanka, 12070 Phone: +17027510467 E-mail: office@geantcorp.com (Address, including zip code, and telephone number, Including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] As of December 21, 2016 there were 2,545,000 shares outstanding of the registrant’s common stock. Page PART I FINANCIAL INFORMATION: Item 1. Financial Statements 3 Balance Sheets as of November 30, 2016 (unaudited) and May 31, 2016 4 Statements of Operations for the three and six months ended November 30, 2016 (unaudited) 5 Statements of Cash Flows for the six months ended November 30, 2016 (unaudited ) 6 Notes to the Financial Statements (unaudited ) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION: Item 1. Legal Proceedings 17 Item 1A Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosure . 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 2 PART I – FINANCIAL INFORMATION Item 1. Financial statements The accompanying interim condensed financial statements of Geant Corp. (the “Company”), have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted principles have been condensed or omitted pursuant to such rules and regulations. The accompanying interim condensed financial statements of Geant Corp. (the “Company”) should be read in conjunction with the he S-1 that was filed with the United States Securities and Exchange Commission (the “SEC”) on October 12, 2016. The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, since they are interim statements, the accompanying financial statements do not include all the information and notes required by GAAP for complete financial statement presentation. In the opinion of management, the interim financial statements reflect all adjustments (consisting of normal, recurring adjustments) that are necessary for a fair presentation of the financial position, results of operations, and cash flows for the interim periods presented. Interim results are not necessarily indicative of results for a full year. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal adjustments considered necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. 3 GEANT CORP. BALANCE SHEET ASSETS November 30, 2016 (Unaudited) May 31, 2016 (Audited) Current Assets Cash and cash equivalents Inventory $ 10,296 2,707 1,065 1,962 Prepaid expenses 1,423 - Total Current Assets $ Fixed Assets Equipment 1,725 1,920 Total Fixed Assets $ Total Assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Accounts payable - 280 Related-party loan 9,100 3,100 Total Current Liabilities $ Total Liabilities $ Commitments & Contingencies 0 0 Stockholder’s Equity Common stock, par value $0.001; 75,000,000 shares authorized, 2,240,000 and 2,000,000 shares issued and outstanding 2,240 2,000 Additional paid in capital 9,290 - Accumulated deficit (4,479 ) (433 ) Total Stockholder’s Equity $ Total Liabilities and Stockholder’s Equity $ The accompanying notes are an integral part of these statements. 4 GEANT CORP. STATEMENT OF OPERATIONS (UNAUDITED) For the three months ended November 30, 2016 For the six months ended November 30, 2016 REVENUES $ 3,800 5,100 Cost of Goods Sold 1,011 1,485 Gross Profit 2,789 3,615 OPERATING EXPENSES General and Administrative Expenses 221 7,661 TOTAL OPERATING EXPENSES ) ) NET INCOME (LOSS) FROM OPERATIONS ) PROVISION FOR INCOME TAXES - - NET INCOME (LOSS) $ ) NET LOSS PER SHARE: BASIC AND DILUTED $ ) ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED The accompanying notes are an integral part of these statements. 5 GEANT CORP. STATEMENT OF CASH FLOWS (UNAUDITED) For the six months ended November 30, 2016 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ (4,046 ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation 195 Increase in Prepaid expenses (1,423 ) Increase in Inventory (745 ) Decrease in Accounts Payable (280 ) CASH FLOWS USED IN OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of Fixed Assets - CASH FLOWS USED IN INVESTING ACTIVITIES - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock 9,530 Loans 6,000 CASH FLOWS PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH Cash, beginning of period Cash, end of period $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ 0 Income taxes paid $ 0 The accompanying notes are an integral part of these statements. 6 GEANT CORP. NOTES TO THE FINANCIAL STATEMENTS NOVEMBER 30, 2016 (UNAUDITED) NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS Geant Corp. (“the Company”, “we”, “us” or “our”) was incorporated in the State of Nevada on February 26, 2016 to start business operations concerned with production of paper made from elephant dung for making various stationery products and subsequent selling thereof. Our office is located at Kiranthidiya road 114, Beruwala, Sri Lanka, 12070. Our phone number is +17027510467. NOTE 2 – GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. However, the Company had limited revenues as of November 30, 2016. The Company has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. Therefore, there is substantial doubt about the Company’s ability to continue as a going concern. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses. The Company intends to position itself so that it will be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. NOTE 3 – SUMMARY OF SIGNIFCANT ACCOUNTING POLICIES Basis of presentation The accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. The Company’s yearend is May 31. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash E q ui v a lents T h e C o m p a ny c o nsi d ers all h i gh ly li qu i d inves t m e n ts wit h t h e ori g i n a l m atu ritie s o f thre e m on t hs or les s to be ca s h e q u i v a le n t s. The Company had $10,296 of cash as of November 30, 2016. Prepaid Expenses Prepaid Expenses are recorded at fair market value. The Company had $1,423 of prepaid rent as of November 30, 2016. Inventories Inventories are stated at the lower of cost or market. Cost is principally determined using the first-in, first out (
